Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This office action is in response to continuing application filed 1/8/2020. Claims 22-41 are pending. Priority date: 10/3/2011

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 22-41 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10565519 in view of Ghani. Although the claims at issue are not identical, they are not patentably distinct from each other. Main difference is underlined as shown. Ghani discloses “storing the supervised training data in a database” (e.g., Fig 2, block 204).

Instant Application
Patent No. 10565519
22. A computer-implemented method for performing contextual classification of objects, the method comprising the following operations performed by one or more processors: 
receiving supervised training data transmitted over a network from at least one content reviewer; 
storing the supervised training data in a database;
preprocessing, with at least one processor, the supervised training data to form at least one vectorized object; training a plurality of models by applying a plurality of machine learning algorithms to the at least one vectorized object; identifying, with at least one processor, an optimal model from the plurality of models; and 
classifying a candidate object using the identified optimal model. 






















30. A system for performing contextual classification of objects, comprising: a memory configured to store supervised training data collected from at least one content reviewer device; at least one processor configured to: 
identify one or more training objects from the collected supervised training data and further identifying a type of the one or more training objects and one or more key terms that define the one or more training objects, wherein identified types of the one or more training objects are at least one of: a training article, a training text, and a training image or video; determine whether any key terms defining one or more of the identified training objects is abusive or non-abusive by comparing the one or more identified key terms and any determined abusive key terms and non-abusive key terms corresponding to the one or more training objects to detect matching key terms; classify the one or more training objects as abusive or non-abusive by assigning abusive or non-abusive labels to the one or more training objects determined to be defined by one or more detected matching key terms; process the supervised training data to form at least one vectorized object based on the classifying of the one or more training objects of the supervised training data; train a plurality of models by applying a plurality of machine learning algorithms to each vectorized object of the supervised training data in parallel based on the processed supervised training data; identify an optimal model from among the trained plurality of models; and classify a candidate object of electronic content using the identified optimal model.
1. A computer-implemented method for performing contextual classification of objects, the method comprising the following operations performed by one or more processors:
receiving supervised training data transmitted over a network from at least one content reviewer device; 
identifying one or more training objects from the received supervised training data and further identifying a type of the one or more training objects and one or more key terms that define the one or more training objects, wherein identified types of the one or more training objects are at least one of: a training article, a training text, and a training image or video; determining whether any key terms defining one or more of the identified training objects is abusive or non-abusive by comparing the one or more identified key terms and any determined abusive key terms and non-abusive key terms corresponding to the one or more training objects to detect matching key terms; classifying the one or more training objects as abusive or non-abusive by assigning abusive or non-abusive labels to the one or more training objects determined to be defined by one or more detected matching key terms; 
processing the supervised training data to form at least one vectorized object based on the classifying of the one or more training objects of the supervised training data; 
training a plurality of models by applying a plurality of machine learning algorithms to each vectorized object of the supervised training data in parallel based on the processed supervised training data; identifying an optimal model from among the trained plurality of models; and 
classifying a candidate object of electronic content using the identified optimal model.

8. A system for performing contextual classification of objects, comprising: a memory configured to store supervised training data collected from at least one content reviewer device; at least one processor configured to: 
identify one or more training objects from the received supervised training data and further identifying a type of the one or more training objects and one or more key terms that define the one or more training objects, wherein identified types of the one or more training objects are at least one of: a training article, a training text, and a training image or video; 
determine whether any key terms defining one or more of the identified training objects is abusive or non-abusive by comparing the one or more identified key terms and any determined abusive key terms and non-abusive key terms corresponding to the one or more training objects to detect matching key terms; classify the one or more training objects as abusive or non-abusive by assigning abusive or non-abusive labels to the one or more training objects determined to be defined by one or more detected matching key terms; process the supervised training data to form at least one vectorized object based on the classifying of the one or more training objects of the supervised training data; train a plurality of models by applying a plurality of machine learning algorithms to each vectorized object of the supervised training data in parallel based on the processed supervised training data; identify an optimal model from among the trained plurality of models; and classify a candidate object of electronic content using the identified optimal model.




Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 37-41 are rejected under 35 U.S.C. 101. Claim 37 is directed to a computer-readable storage medium. However, a computer-readable storage medium is not defined to be hardware in the specification. Accordingly, claim 37 is not statutory. Claims 38-41 are rejected for the same reason.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claims 22-26 and 28 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Ghani et al. (US 20130018824), hereinafter Ghani.

22.  A computer-implemented method for performing contextual classification of objects (Ghani: Abstract, a classifier), the method comprising the following operations performed by one or more processors (Ghani: Fig 2):
receiving supervised training data transmitted over a network from at least one content reviewer (Ghani: e.g., [0022], generating labeled training data from training data via “a user or a third-party human expert” or a class labeling component, where [0029], “the labeled training data may be provided before the features are extracted from the training data” from either  “a user or a third-party human expert” or a class labeling component interprets receiving supervised training data transmitted over a network and where either from at least one content reviewer);
storing the supervised training data in a database (Ghani: e.g., Fig 2, block 204, the storage);
preprocessing, with at least one processor, the supervised training data to form at least one vectorized object (Ghani: e.g., [0029], extracting plurality of features from the training data by a processing device 200 with feature selection based on TF-IDF or frequency normalization or [0041] transforming input objects into a set of feature vector interprets preprocessing, with at least one processor, the supervised training data to form at least one vectorized object);
training a plurality of models by applying a plurality of machine learning algorithms to the at least one vectorized object (Ghani: e.g., [0029], “at least one sentiment classifier is provided based on the value of each extracted feature and the labeled training data using a supervised classification technique” interprets training a plurality of models by applying a plurality of machine learning algorithms to the at least one vectorized object); 
identifying, with at least one processor, an optimal model from the plurality of models (Ghani: e.g., [0029], generating a SVM or decision tree model interprets identifying, with at least one processor, an optimal model from the plurality of models); and
classifying a candidate object using the identified optimal model (Ghani: e.g., [0029], “the classes are sentiment classes” and “the inferred functions are sentiment classifiers for sentiment analysis” interprets classifying a candidate object using the identified optimal model).

23. The computer-implemented method of claim 22, wherein the at least one content reviewer is selected from the group consisting of an editor, an author, and a third-party user (Ghani: e.g., [0022], a third party).

24. The computer-implemented method of claim 22, wherein if the at least one content reviewer is a third-party reviewer, the third-party reviewer is New to classify the objects (Ghani: e.g., [0022], a third party generating labels).
25. The computer-implemented method of claim 22, wherein preprocessing the supervised training data to form at least one vectorized object comprises performing at least one operation selected from the group consisting of stemming, tokenization, and n-gram analysis (Ghani: e.g., [0020], bigram).

26. The computer-implemented method of claim 22, wherein the plurality of machine learning algorithms comprises a support vector machine algorithm (Ghani: e.g., [0029], SVM).

28.  The computer-implemented method of claim 22, wherein: receiving supervised training data transmitted over a network from at least one content reviewer comprises receiving at least one pre-defined tag selected by the at least one content reviewer as being associated with at least one training article (Ghani: e.g., [0029], [0031], at pre-processing, sentence identification criteria including searching the training data for specific words, where the criteria interprets a selection, the specific words interpret pre-defined tags, and pre-processing sub-component is an example of a content reviewer); and classifying a candidate object using the identified optimal model comprises automatically classifying a candidate article (Ghani: e.g., [0029], classifying a sentence or a document based on the learned sentiment classifier). 

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claim 27 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghani, in view of Cantu-Paz et al. (US 20030204508), and hereinafter Cantu-Paz.

27. The computer-implemented method of claim 22, wherein processing the supervised training data to form at least one vectorized object comprises: Ghani does not disclose, but I the same field of endeavor Cantu-Paz discloses  “in parallel” in “processing the supervised training data using a plurality of machines operating in parallel” (Cantu-Paz: e.g., [0074], “parallel object oriented module for normalizing said features” or “parallel object-oriented module for dimension reduction” implies processing the supervised training data using a plurality of machines operating in parallel). Nonetheless, parallelism in problem solving is well understood in machine learning. It would have been obvious for one of ordinary skill in the art at time of invention to combine Cantu-Paz with Ghani to improve computational efficiency in handling complex data analysis and feature extraction in Ghani.

Claim 29 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Ghani, in view of Bobotek (US 20120030293).

29. The computer-implemented method of claim 1, wherein: Ghani discloses “receiving supervised training data transmitted over a network from at least one content reviewer comprises receiving at least one training article and corresponding key terms selected by a content reviewer” (Ghani: e.g., [0031], “the preprocessing sub-component 406 may divide the training data into a plurality of units at different levels, such as but not limited to document, paragraph, sentence, or clause levels”, where a document is an example of a training article and the sentences at the sentence level are enamel of the corresponding key terms and where the preprocessing sub-component is an example of a content reviewer, or [0041], “unit 1 may be a document that is labeled with the "positive" sentiment class by a human expert or by the class labeling component”, where the document and the label is an example of the training article with the corresponding key terms) and “classifying a candidate object using the identified optimal model” (Ghani: e.g., [0029], classifying a document based on the learned sentiment classifier). 
Ghani does not expressly disclose, but Bobotek discloses “specifying whether at least one comment associated with an article is abusive” (Bobotek: e.g., [0213], user generating an abuse report to be labeled as abusive) and automatically filtering at least one abusive comment” (Bobotek: e.g., [0112], identifying labeling of messages as abusive report to be relabeled, removed or [0161], blocked).   Nonetheless, both Ghani and Bobotek employ training of classifiers for classification. It would have been obvious for one of ordinary skill in the art at time of invention to combine Bobotek with Ghani because Ghani’s framework on feature extraction-based sentiment classifications is applicable to problem solving for varieties of social issues, including classification of the spam or policy violation comments.

Claim Objections
Claim 24 is objected to. The phrase “the third-party is New to classify the objects”. The spec does not seem to support the language. It is interpreted as the third-party to classify the objects in this office action.

Allowable Subject Matter
No prior art rejection against claims 30-41 is given.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, e.g., 
Razavi et al. (“Offensive language detection using multi-level classification”, 2010, pages: 12 https://www.cs.csustan.edu/~mmartin/LDS/Razavi.pdf) teaches detecting abusive language in text messages based on classifiers with features extracted at multiple conceptual levels  and thus, the concepts of classifying abusive  comments in the claims.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LiWu Chang whose telephone number is (571)270-3809, email: li-wu.chang@uspto.gov. The examiner can normally be reached M-F. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda M Huang can be reached on (571)270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LI WU CHANG/           Primary Examiner, Art Unit 2124                                                                                                                                                                                             	August 30, 2022